 440DECISIONSOF NATIONALLABOR RELATIONS BOARDCoach and Equipment Sales Corp.and United Broth-erhood of Carpenters & Joiners of America, AFL-CIO. Cases 3-CA-6397 and 3-RC-6502February 25, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHEROn July 28, 1976, Administrative Law Judge JuliusCohn issued the attached Decision in this proceeding.Thereafter,General Counsel and the Union filedexceptions, and the General Counsel also filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The record establishes and the Administrative LawJudge found that the Union began its organizationalcampaign among Respondent's employees in late1975 and on November 21, 1975, filed a petition for arepresentation election.Prior to the election, in the latter part of Novemberand early December, Richard Hallister, an employee,had several conversations with Norman Koek, hisforeman. During the course of these conversations,Kock made it clear that, if the Union won, the shopwould close or move away and that they would bothbe out of jobs. Koek told Hallister that he had beenadvised of the Company's position by management ata meeting. Substantiating this, Koek testified that, ata meeting of supervisors in December, former PlantManager Hall told the foremen that the plant wouldshut down if the Union won the election. Koek'sconversations with Hallister occurred at a time whenrumors of a shutdown were rife throughout the plant.At the end of December, Respondent mailed aletter to all its employees informing them thatunionization does not automatically mean higherwages and better benefits. The letter stated that"[u]nder the law, an employer is not required even tocontinue in effect its existing benefits if the unionwins. Bargaining starts fromscratch."IThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It isthe Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91Later, at a series of fourmeetingsheld on January7,1976, 2 days before the election, Respondent'sexecutive vice president,Richard Kreutziger, in-formed the employees that Respondent would startfrom scratch as to benefits and wages if the Unioncame in. Kreutziger used hand gestures to demon-strate that in bargaining he would start at theminimum wage level and might go up various levelsbut would not go higher than the present rates.The Union lost the election by a vote of 69 to 46.The Administrative Law Judge concluded thatKoek's remarks to Hallister were not coercive withinthemeaning of Section 8(a)(1) of the Act becausethey were isolatedstatementsmade during the courseof private conversations between friends. We cannotagree with the Administrative Law Judge's conclu-sion.The Board has in the past noted that statementsspoken as a friend which convey a threat of severeconsequences are violative of Section 8(a)(1), adopt-ing the reasoning that the impact of such statements,coming from a "friend" who is part of management,isprobably greater in view of the authenticity andcredibility of the source.2Similarly, the Board does not lightly regard seriousthreats, even those made to just one employee, asisolated.Rather, the Board, relying on past experi-ence, presumes that such threats are the subject ofdiscussion and repetition among the electorate.3Based on the foregoing considerations, we find thatForeman Koek's statements to employee Hallisterconcerning the prospect of a shutdown if the Unioncame in, communicated as they were on as many assix separate occasions, and coming as they did at atime when rumors concerning shutdown were wide-spread, violated Section 8(a)(1) of the Act.The Administrative Law Judge also found that VicePresident Kreutziger's statementsthatRespondentwould bargain from scratch as to wages and benefitswere nonthreatening and privileged under Section8(c)and were therefore not violative of Section8(a)(1) of the Act. We disagree with this conclusion."Bargaining from scratch" is a dangerous phrasewhich carries within it the seed of a threat that theemployer will become punitively intransigent in theevent the union wins the election. The Board has heldthat such "hard bargaining" statements may or maynot be coercive, depending on the context in whichthey are uttered.4 Thus, where a bargaining-from-scratch statement can reasonably be read in contextas a threat by the employer either to unilaterallyNLRB 544 (1950), enfd. 188 F 2d 362 (C.A 3, 1951). We have carefullyexamined the recordand findno basis for reversing his findings.2WichitaEagle &BeaconPublishingCo.,Inc,199 NLRB 360,370 (1972)3General Stencils,Inc.,195 NLRB 1109 (1972),Standard Knitting Mills,Inc,172 NLRB 1122 (1968).4WagnerIndustrialProducts Company, Inc,170 NLRB 1413 (1968).228 NLRB No. 51 COACH AND EQUIPMENT SALES CORP.441discontinue existing benefits prior to negotiations, orto adopt a regressive bargaining posture designed toforce a reduction of existing benefits for the purposeof penalizing the employees for choosing collectiverepresentation, the Board will find a violation.5Where, on the other hand, the clearly articulatedthrust of the bargaining-from-scratch statement isthat the mere designation of a union will notautomatically secure increases in wages and benefits,and that all such items are subject to bargaining, noviolation will be founds A close question sometimesexistswhether bargaining-from-scratch statementsconstitute a threat of economic reprisal or insteadconstitute an attempt to portray the possible pitfallsfor employees of the collective-bargaining process.The presence of contemporaneous threats or unfairlabor practices is often a critical factor in determiningwhether there is a threatening color to the employer'sremarks.?In the instant case, Vice President Kreutziger statedto the employees at a series of meetings that, if theUnion came in, wages would start from scratch andthat there would be no benefits, as they too wouldstart from scratch.8 This statement was accompaniedby the assertion, made by hand gestures, that hewould start bargaining at the minimum wage level,that hemight goup from that (clearly indicatinghisintent to bargain to a lesser level) but that he wouldnotin any event go above what the employees werepresently earning. Taken together, these statementsdo not simply confine themselves to the legitimatemessage that collective bargaining is potentiallyhazardous for employees and that as a result of suchnegotiations employees might possibly wind up withless benefits after unionization than before. Rather,these statements can only be taken as meaning thatRespondent intended to adopt a bargaining stancedesigned to insure that collective bargaining couldnot result in any increases in benefits for theemployees and would probably result in decreasedbenefits-in short, that unionization, if it had anyeffect at all, would, because of Respondent's intransi-gence, result in worse benefits, not better. According-ly,we deem Kreutziger's remarks to be a threat inviolation of Section 8(a)(1) of the Act.We find an additional violation of Section 8(a)(1) oftheAct predicated on the conversation between5SeeSaundersLeasing System,Inc., 204 NLRB 448 (1973);Textron, Inc.(Talon Division),199 NLRB 131 (1972).sComputer Peripherals, Inc,215 NLRB 293 (1974);Host International,Inc.,195NLRB (1972);TRW, Inc.,173 NLRB 1425 (1968); andWagnerIndustrialProducts Company, suprar SeeHost International, Inc., supra.sThis account of the facts is taken from Kreutziger's own testimony.The Administrative Law Judgefailed to pass on this conversation andinstead focused on an earlier discussion between Malloyand several nightshift employees which Webster testified to overhearing.The AdministrativeLaw Judge found that,in the circumstances, there was nothing coercive inMalloy's remarks during this incident.Foreman Malloy and Webster 1 week before theelection.Webster, who was found to be a candid andcrediblewitness by the Administrative Law Judge,testified that during this conversation Malloy repeat-edly remarked on the Company's "legal right" tolower wages to the minimum if the Union came in.9In our view, Malloy's comments to Webster about theCompany's supposed "right" to cut wages constitutea blatant threat of economic reprisal which requiresremedying.10On the basis of the foregoing, we find that Respon-dent'sconduct substantially interfered with theelection of January 9, 1976, and that the electionshould be set aside and a second election conducted.RemedyHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act, Respondent will be ordered tocease and desist therefrom and to take appropriateaffirmative action.The election conducted on January 9,1976, in Case3-RC-6502 will be set aside and that case will beremanded to the Regional Director for Region 3 forthe purpose of conducting a second election at suchtime as he deems the circumstances permit the freechoice of a bargaining representative.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesincluding janitors employed at the Employer's prem-ises at Brown Street Extension, Penn Yan, New York,excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of theAct.4.By threatening its employees with plant shut-down and with loss of benefits in the event they gaveassistanceor support to the Union, Respondent hasinterfered with, restrained, and coerced its employees10Our dissenting colleague maintains that there isno basis forresolvingthe conflict in testimony between Malloy and Webster In sodoing, however,he fails to note that the AdministrativeLaw Judge found Webstergenerally acredible witness and, in fact, specificallycreditedWebster over Malloy withrespectto otherconflicts in their testimony.Our colleague also fails toconsider that the statements attributedto Malloy by Websterconcerning theeconomic loss to employees if they selected the Union are entirely consistentwiththe Company's overall antiumon campaign,a campaignmarked byrepeatedthreats ofloss of benefits and other economicreprisal if employeesselected the Union. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDin the exercise of their rights guaranteed in Section 7of the Act, and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.6.By the above-mentioned conduct, Respondenthas interfered with the results of the January 9, 1976,election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Coach and Equipment Sales Corp., Penn Yan, NewYork, its officers, agents, successors, and assigns,shaU:1.Cease and desist from:(a) Threatening its employees with plant shutdownand loss of benefits for engaging in union activity orgiving assistance or support to the Union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action:(a)Post at its Penn Yan, New York, place ofbusiness copies of the attached notice marked "Ap-pendix." 11 Copies of said notice, on forms providedby the Regional Director for Region 3, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election held onJanuary 9, 1976, in Case 3-RC-6502 be, and it herebyis, set aside and that case is hereby remanded to theRegional Director for Region 3 for the purpose ofscheduling and conducting a second election at suchtime as he deems the circumstances permit a freechoice on the issue of representation.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "MEMBER WALTHER,dissenting in part:Unlikemy colleagues, I would not find thatForeman Larry Malloy's purported statements toemployee Francis Webster I week before the electionviolated Section 8(a)(1) of the Act.Webster testified that approximately 1 week beforethe election he overheard Malloy tell another employ-ee that if the Union were voted in the Company hadthe right to lower employees' wages to the minimum.Webster admitted that this isolated remark was theonly part of the conversation he overheard.Webster testified that later in the evening he spokewithMalloy personally and Malloy again claimedthat the Company had the legal right to lower wagesto the minimum if the Union were elected.Malloy, for his part, recalled having conversationsof the above nature with Webster and with a group ofemployees. Malloy placed both conversations on thedate that the employees received the letter from theCompany informing them, among other things, that"bargaining starts from scratch."Malloy testifiedthat on this date he informed a group of employees,and laterWebster, that the Company could startbargaining from the minimum wage up. Malloydenied telling anyone that the Company had the legalright to lower wages to the minimum.The Administrative Law Judge concluded that thethrust of the allegation of the complaint concernedthe earlier conversation overheard by Webster andnot the later conversation betweenMalloy andWebster. (In this, he was undoubtedly influenced bythe fact that counsel for the General Counsel, in heropening statement, based the 8(a)(1) allegation on theearlier conversation.) The Administrative Law Judgefound that it would be inappropriate to base an8(a)(1) violation on the single remark overheard byWebster-a remark extracted out of context from amuch longer conversation. He accordingly dismissedthe allegation of the complaint regarding Malloy'sstatements. The Administrative Law Judge did notdecidewhetherMalloy's later conversation withWebster violated Section 8(a)(1) of the Act, nor didhe resolve the credibility conflict between Malloy andWebster over the contents of this later conversation(although as to at least one disputed issue-whetherthe Company's letter was a subject of the eveningconversation-theAdministrativeLaw Judge im-pliedly credited Malloy.)Counsel for the General Counsel concedes in herbrief that her opening statement may have misled theAdministrative Law Judge into thinking that thefocus of the 8(a)(1) allegation involvingMalloyconcerned the earlier conversation rather than thelater one. She nevertheless now asks, and my col- COACH AND EQUIPMENT SALES CORP.443leagues accede to her request, that the Board find thatthe later conversation between Malloy and Websterviolated the Act. In finding the violation, my col-leagues choose to credit Webster instead of Malloy.Iam of the view that the Board does not havebefore it an adequate basis for resolving the credibili-ty conflict between Webster and Malloy. Althoughthe Administrative Law Judge credited Webster inanother context elsewhere in the opinion, he implied-ly creditedMalloy as to at least one aspect of theconversation in question. There are no internalinconsistencies in either person's testimony, nor isthere anything which would tend to render oneperson's testimony more probable than the other's. Iwould accordingly let the matter stand where it stoodpreviously and would affirm the Administrative LawJudge's dismissal of this section of the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with plantshutdown or economic loss for engaging in unionactivity or giving assistance or support to theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights guaranteed them by Section7 of the Act.COACH AND EQUIPMENTCORP.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This consoli-dated proceeding was heard on April 29, 1976, in PennYan, New York. Upon a charge filed and served January14, 1976, the Regional Director for Region 3 issued thecomplaint in this proceeding on February 24, 1976, allegingthat Coach and Equipment Sales Corporation, herein calledRespondent or Employer, violated Section 8(a)(1) of theAct in several respects. Pursuant to a Stipulation forCertificationUpon Consent Election executed in therepresentation case by Respondent and United Brother-hood of Carpenters and Joiners of America, AFL-CIO,herein called the Union, approved by the Regional Directoron December 10, 1975, an election was conducted amongcertain of Respondent's employees on January 9, 1976. Thetally disclosed that of 116 valid votes counted 46 were castfor the Petitioner, 69 were cast against it, and 1 vote waschallenged. On January 14, 1976, the Petitioner filed timelyobjections to conduct affecting the results of the election.The Regional Director found that conduct alleged by thePetitioner in its Objection 3 raised issues identical with theunfair labor practices found and alleged in the complaint,and, in addition, his investigation of the objections dis-closedother conduct not specifically alleged in theobjections but also found to be identical with issues allegedas unfair labor practices in the complaint. Accordingly, theActing Regional Director issued an order dated March 1,1976, directing the hearing on these objections to beconsolidated for hearing with the complaint.Respondent filed an answer denying the commission ofunfair labor practices.IssuesWhether Respondent by its agents threatened employeeswith loss of economic benefits should the Union besuccessful at the election.Whether Respondent by its agents threatened employeeswith layoff and shutdown of the plant in the event theUnion wins the election.On the entire record in this case, and from my observa-tion of thewitnessesand their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent, a New York corporation, maintains itsprincipal office, place ofbusiness,and plant at Penn Yan,New York, where it isengagedin the manufacture, sales,and distribution of buses and related products. During thepast year Respondent, in the conduct of its business,purchased goods and materials valuedin excessof $50,000,of which goods and material valuedin excessof $50,000were transported to said plant directly from States of theUnited States other than the State of New York; and,during thesame time,Respondent manufactured, sold, anddistributed products valuedin excessof $50,000 of whichproducts valued in excess of $50,000 were shipped fromsaid plant directly to States of the United States other thanthe State of New York. The complaintalleges, the answeradmits, and I find that Respondent is an employerengagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundLate in 1975 the Union began an organizational cam-paign among Respondent's employees and on November21 filed a petition for a representation election. ThereafterRespondent and the Union conducted campaigns in the 444DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of which both distributed literature.On January 7,1976, 2 days prior to the election,Respondent held fourmeetings of employees on its premises which were ad-dressed by Executive Vice President Richard Kreutziger.Certain remarks of Kreutziger,aswell as two otherincidents which occurred earlier in the campaign,form thebasis for the allegations of unfair labor practices andobjections to conduct affecting the results of the election.B.The AllegedThreats of Layoff and PlantShutdownPeterDeBolt,an employee who attended one of themeetings on January 7 at 2:30 p.m.,testified that during thismeeting Kreutziger stated that if the Union came in therewas a possibility of a plant shutdown or layoff.He furtherstated that Kreutziger was a little bit angry at that pointwith the employees at the meeting although DeBolt did notknow why.Kreutziger,in his testimony, denied everthreatening that the plant would be closed should theUnion win the election. No other employee testified thatKreutzigermade such a threat during the course of hisdiscussions with employees on January 7,including the twoemployee witnesses who attended the same meeting asDeBolt.In the circumstances,as this testimony of DeBolt isthus uncorroborated,and Kreutziger testified credibly inthis respect,I shall dismiss the allegation of the complaintthat Kreutziger threatened the employees on January 7 witha plant shutdown in the event the Union won the election.Richard Hallister, an employee,testified that in the latterpart of November and early December 1975 he had severalconversations with Norman Koek,his foreman. It appearsthat Hallister and Koek are friends who have known eachother for several years and as a result engaged in discus-sions concerning the Union and thc prospects of thecampaign,their talks being initiated by either one at anygiven time.Hallister testified that during the course of theseconversations Koek made it clear that if the Union won theshop would close or move away and that they would bothbe out of a job. Hallister said that Koek also indicated thathe was advised of this by management in meetings.According to the testimony of both Hallister and Koek aswell as other witnesses,it is clear that rumors of the plantshutting down or moving were rife throughout the plant,not only during this period of time but both before andafter the advent of the Union and continued through thedate of hearing. In this connection Richard Kreutzigertestified that during the latter part of 1975 the Respondenthad indeed been engaged in negotiations with WayneCorporation concerning the possible sale of the plant tothat company.In addition Koek,who incidentally is nolonger employed by Respondent,stated that at a meeting ofsupervisors in December, the then plant manager,Hall, hadtold the foremen that the plant would shut down if theUnion won the election.Hall left the Employer prior to theelection and there is no evidence or indication, other thanKoek's conversation with Hallister, that his remarks, ifmade,were communicated to any other employees.There isno real conflict between Hallister and Koek with respect tothe conversations about plant closure or removal. I fmd theremarks made by Koek on this subject, occurring in privateconversations with his friend, Hallister, while they wereeachassessingtheirown future job prospects to beuncoercive and not violative of the Act. In this connection,I also note that the conversations occurred more than amonth prior to the election; that no other employees wereinvolved in the discussions, nor are there any allegationsthat Koek's sentiments in these matters were communicat-ed towards other employees; that Hallister was only I ofmore than 100 employees who voted in the election; andthat standing alone they do not constitute interference,restraint, or coercion within the meaning of Section 8(a)(1)of the Act. I fmd, therefore, that the comments of Koekwere isolated statements made to a friend and, absentevidence linking them to a proscribed course of conduct, donot constitute a violation of Section 8(axl) of the Act.'C.TheAlleged Threatsof Loss ofEconomicBenefitsThe complaint alleges that on or about December 29,1975, LarryMalloy,a foreman, threatened an employeewith loss of economic benefits.FrancisWebster testifiedthat about a week before the election he was working in thepaint booth on the night shift and,as the door was ajar, heheard Malloy tell another employee, Dan Morris,that if theUnion were voted in the Company had the right to lowerthe wages of the people to the minimum.Webster statedthat he did not overhear the entire conversation betweenMalloy and Morris,which took a period of time, and thatthere were at least two other employees involved in thatconversation. This one remark was the only thing thatWebster overheard. Malloy recalled having a conversationof this nature with Morris and other employees and believesthat it was the date on which employees had received aletter from Respondent which informed the employees,generally, that an employer is not required even to continueits existing benefits if the Union wins and that bargainingstarts from scratch.Malloy stated that he was asked aquestion by another employee,Barkley,whether theEmployer could start bargaining from scratch.Malloy saidhe told Barkley and the group of employees,includingMorris, that the Employer could start bargaining at theminimum wage.Later in the evening Webster himself spoketoMalloy concerning this conversation,telling him that theletter was a threat to employees.In his testimony Websteralso conceded that he had since found out that theEmployer had the right to lower people'swages to theminimum in some circumstances. In any case,the thrust ofthe allegation of the complaint is with respect to the onesentence Webster claims that he overheard.Neither Morris,Barkley,nor any of the employees involved in thatconversation withMalloy appeared or testified at thehearing.However,even if we were to assume that Malloystated just what Webster claimed to have heard, that theemployees'wages would be cut to the minimum,a violationof the Act could not be based on this single remarkextracted from a much longer conversation. As the BoardIN L R BV. AckerIndustries Inc,460 F.2d 649(C.A. 10, 1972). COACH AND EQUIPMENT SALES CORP.445has said, "Statementsmay or may not be coercive,depending on the context in which they are uttered." 2 ThusWebster's testimony is not sufficient to posit a violation ofthe Act. Malloy, the only other witness as to this matter,testifiedwithout contradiction that the remark heard byWebster was made in a context of explaining the "Bargain-ing from Scratch" letter. In such circumstances, Malloy'sstatement was privileged under Section 8(c) of the Act .3Accordingly, I shall dismiss the allegation of the complaintas to the threat by Malloy.Although the complaint also alleges that early in Decem-ber 1975 Foreman Norman Koek threatened employeeswith loss of economic benefits, no evidence was submittedby General Counsel in support of this allegation. However,on cross-examination Hallister stated that he spoke to Koekat times about benefits and the latter told him that "if aunion got in, it wouldn't be any better." I fmd, as I did inconnection with the alleged threat of plant shutdown, thatthiswas another expression of opinion by Koek during anoncoercive conversationwith a friend. Accordingly, I shalldismiss thatportion of paragraph 6(a) of the complaintrelating to any conduct on the part of Koek.There remains the allegation of the complaint to theeffect that Vice President Richard Kreutziger on January 7duringmeetings with employees on company premisesthreatened them with loss of economic benefits if the Unionwon the election. It will be recalled that at the end ofDecember Respondent mailed a letter to all employeesentitled "BargainingFrom Scratch." In the letter Respon-dent informed the employees that under the law it "was notrequired even to continue in effect its existing benefits if theUnion wins" and that "bargaining starts fromscratch."Respondent further stated that if the Union wantedsomething like checkoff of dues they might have toexchange benefits in order to obtain that. It further advisedthe employees that wages and conditions would depend onwhat the employee was willing to give and that "it will notagree, merely because there is a union to raise our costs outof line with our competition." On January 7, 2 days beforethe election Respondent held a series of four meetings withgroups of employees at the plant, all of which wereaddressed by Richard Kreutziger. There is agreement onthe part of all witnesses that during the course of thesemeetings he made a comparison of Respondent's wages andbenefits with those of a local employer, Penn Yan BoatCompany, where the employees were represented by alabor union. Five employees, three of whom attended themeeting at 2:30 p.m., testified in varying ways as to what hesaid in connection with the subject of bargaining fromscratch. Employee DeBolt stated that Kreutziger said thattheir wages would drop to zero level. DeBolt added that inresponse to a question by another employee he said thatwhat he meant by zero level was minimum wage with nobenefits.Norman West, another employee who attendedthe same meeting, stated that Kreutziger said they wouldstart from scratch on their benefits and wages. In responseto a question from another employee as to whether theywere going to start from nothing, he replied they were goingto start from the minimum wage and work from there. Thethird employee at the 2:30 p.m. meeting, Steven Bixler, saidthat Kreutziger told them that if they went with the Unionthey would go back to the minimum wage. Bixler alsostated that there were no questions from employees at themeeting. All three of the employees said that they did notrecall any further details of the meeting.FrancisWebster attended the 4 p.m. meeting andaccording to him Kreutziger made the comparison withPenn Yan Boat Company and also said that he was a hardbargainer who would start from scratch.RichardKreutziger testified, in agreement with theemployees, that he discussed the merits of joining a unionand made a comparison of Respondent's benefits withthose of the boat company where the employees wererepresented by a union. He affirmed he told the employeesthat if the Union came in wages would start from scratch,and there would be no benefits as they too would start fromscratch.Finally, several of the employees testified that in thecourse of these meetings Kreutziger used his hands todemonstrate the levels of bargaining. Their descriptions ofhis gestures and his explanation of them varied. Forexample, DeBolt said that he held one hand over his headto indicate the point of their present benefits and thenanother hand below his chest to show that their wageswould go down to zero level. Foreman Malloy, whotestified on behalf of Respondent, stated that the high handheld by Kreutziger indicated the Union's demands and thelow hand indicated the minimum wage and Kreutzigerstated he would never go above what the Union wasdemanding. The more likely version of the meaning of hisgestureswas described by employee Webster, whom Icredit, as his testimony was quite candid on this and othermatters.Webster stated that Kreutziger had placed onehand on the desk indicating the bottom or minimum wagelevel, and his other hand at about his chest which indicatedthe current wages and benefits and then went on to raise thelower hand indicating that he might go up various levels butthat he would not go higher than his upper hand whichshowed the present rates.I do not credit DeBolt's account of the 2:30 p.m. meetingwhich alleges that Kreutziger merely stated that the wagesof the employees would go to zero in the event the Unionwon. I note that I also did not credit him as to the allegedthreat by Kreutziger to shut down the plant since no otheremployee so testified. On the other hand, I credit theversion of employee Norman West who stated that Kreut-ziger said at the meeting that Respondent would start fromscratch as to benefits and wages. This is consistent with theaccount given by Kreutziger himself who testified that hewas following the theme set forth in the letter sent toemployees concerning the subject of bargaining fromscratch.The Board has held that statements such as bargainingfrom scratch or starting at the minimum may or may not becoercive depending upon the context in which they areuttered.4 However, even in a case involving contemporane-ous unfair labor practices, statements such as all benefitswould be negotiable under a union, and benefits presently2Wagner IndustrialProducts Company, Inc,170 NLRB1413 (1968).4Wagner Industrial ProductsCompany,Inc, supra.3StumpfMotor Company, Inc.,208 NLRB 431(1974) 446DECISIONSOF NATIONALLABOR RELATIONS BOARDenjoyed could be lost as result of negotiations,were foundby the Board to be nonthreatening and privileged underSection 8(c).5 In a case involving objections to conductaffecting an election, the Board found not to be objection-able a leaflet stating that in the area of wages,hours, andworking conditions, bargaining starts from scratch. Fur-ther, in the same case, during a speech by the plantmanager,the employees were told that he was going to startbargaining from scratch and if the union wanted thingssuch as checkoff they might have to exchange that for somebenefit they then had. The Board found these remarks tocontain no express or implied threat that the employerwould unilaterally take away benefits and require the unionto negotiate to get them back,especially in the absence ofother threatening remarks.6In the instant case,I have found that Respondent, in itsletterand during the course of the four speeches onJanuary 7, had reiterated it would start bargaining fromscratch and, in addition, Kreutziger said he would bargainfrom the minimum wage.I find that these remarks,made inthe absence of any contemporaneous unfair labor practicesor background of conduct that would tend to lend athreatening coloration to them,fallwithin the free speechprivilege of Section 8(c) and therefore did not violateSection 8(a)(1) of the Act or otherwise interfere with theconduct of the election.7SStumpfMotor Company, supraCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.THE OBJECTIONS IN CASE 3-RC-6502Objections 1, 2, 4, and 5 had heretofore been withdrawnby thePetitioner.Objection 3 related to the meetings heldby the Employerat which Kreutziger spoke to theemploy-ees concerning their wages and benefits.The RegionalDirector had further found that during the course of hisinvestigation the unfair labor practices alleged in thecomplaint herein occurred during thecritical period and,accordingly,such conduct was additionally alleged to haveinterfered with the election and consolidated for hearingherein. As I have found all of said conduct and allegationsnot to be violative of Section 8(a)(1), nor has there been anyinterference with the election by such conduct,I recom-mend that Objection 3, as well as the objections relating tothe additional conduct coextensive with the alleged unfairlabor practices,be overruled.[RecommendedOrder fordismissal omitted from publi-cation.]6Computer Peripherals, Inc,215 NLRB 293 (1974)7Campbell Soup Company,225 NLRB 222 (1976).